    Case 4:16-cr-00353-WTM-CLR Document 494 Filed 07/20/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA


             V.                                     CR 416-353


KAI JACOBIBOLDEN




                                      ORDER


      Recognizing the sensitive nature of the information contained therein, and

pursuant to the government's motion to seal Exhibits A and B to its motion for

clarification, the government's motion is hereby GRANTED, and the Clerk is

directed to SEAL Exhibits A and B, with access limited to the parties and the Court

until further Order of this Court.


      SO ORDERED this           day of July 2020.




                                       UNITED STATES DISTRIC^UDGE
                                       SOUTHERN DISTRICT OF GEORGIA
